Case: 19-2125    Document: 61 Page:
         Case 3:15-cv-30148-WGY     1 Date
                                Document 328Filed:
                                               Filed12/30/2020  Entry
                                                     12/30/20 Page 1 ofID:
                                                                         2 6391578




                United States Court of Appeals
                                For the First Circuit
                               ____________________________

 No. 19-2125

                                        MARK SCHAND,

                                        Plaintiff - Appellee,

       MIA SCHAND; MARK SCHAND, JR.; QUINTON SCHAND; KIELE SCHAND,

                                             Plaintiffs,

                                                 v.

      ELMER MCMAHON, Former Springfield Police Detective; ERIC SCAMMONS, as
   administrator of the estate of deceased Leonard Scammons; RAYMOND P. MUISE, Former
      Springfield Police Detective; MICHAEL REID, Former Springfield Police Detective,

                                      Defendants - Appellants,

  CITY OF SPRINGFIELD; HAMPDEN COUNTY; CITY OF HARTFORD; JOSEPH ASSAD,
  Former Springfield Police Detective; JAMES FLEURY, Former Springfield Police Detective;
     PAUL MCNULTY, Former Springfield Police Detective; JOHN AND JANE DOES, 1
  THROUGH 10, as-yet unknown officers; JOHN AND JANE DOES, 11 THROUGH 20, as-yet
                                     unknown supervisors,

                                        Defendants.
                               ____________________________

                                           JUDGMENT

                                   Entered: December 30, 2020
                                  Pursuant to 1st Cir. R. 27.0(d)

        Upon consideration of the parties' joint motion, it is hereby ordered that this appeal be
 voluntarily dismissed pursuant to Fed. R. App. P. 42(b) with each party to bear its own costs.

        Mandate to issue forthwith.


                                              By the Court:

                                              Maria R. Hamilton, Clerk
Case: 19-2125    Document: 61 Page:
         Case 3:15-cv-30148-WGY     2 Date
                                Document 328Filed:
                                               Filed12/30/2020  Entry
                                                     12/30/20 Page 2 ofID:
                                                                         2 6391578




 cc:
 Heather K. McDevitt
 Joshua Weedman
 Kevin C. Adam
 Jacqueline L. Chung
 Elizabeth Combs Stainton
 Eugene E. Hutchinson
 Austin Michael Joyce
 Andrew Joseph Gambaccini
 Kathleen E. Sheehan
 Lisa Caryl deSousa
 Edward M. Pikula
 Kevin B. Coyle
